Fish, J.
When upon a petition presented in the name and behalf of a receiver, praying an allowance for his services, the court passed an order fixing his compensation and also directing that he pay a specified sum “ as counsel fees to his counsel,” and subsequently, upon a rule instituted by an attorney at law to require the receiver to pay that sum to him, the court, upon evidence so authorizing, adjudicated that the true intent and purpose of such order was to direct the payment of the counsel fees to this particular attorney, the receiver is bound by the interpretation thus placed by the court upon its own order.

■Judgment affirmed.


All the Justices concurring, except Simmons, C. J., and Cobb, J. absent.